Plaintiff allegedly sustained a gunshot wound in a shootout that occurred in her apartment between intruders and two New York City Housing Authority (NYCHA) police officers. Plaintiff originally sought damages from defendant NYCHA for negligence in failing to provide a safe place to live, but on the eve of the trial, sought leave to amend her bill of particulars to allege that NYCHA was negligent in reacting to a 911 telephone call placed by her sister, in calling back her apartment while the intruders were present, and in confronting the gunmen in the apartment without necessary and appropriate preparation or backup. We agree with the IAS court that plaintiffs delay in asserting this theory will not prejudice defendant, it having been familiar with the underlying facts of the shooting incident for many years. Accordingly, leave to serve the supplemental bill of particulars was properly *441granted (see, Cepeda v Hertz Corp., 141 AD2d 394). Concur— Milonas, J. P., Rosenberger, Ellerin, Ross and Rubin, JJ.